Name: Commission Regulation (EC) No 1527/98 of 16 July 1998 fixing for the 1998/99 marketing year the minimum price to be paid to producers and the buying-in price to be applied by storage agencies for unprocessed dried figs, the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  economic policy;  prices;  distributive trades
 Date Published: nan

 EN Official Journal of the European Communities17. 7. 98 L 201/59 COMMISSION REGULATION (EC) No 1527/98 of 16 July 1998 fixing for the 1998/99 marketing year the minimum price to be paid to producers and the buying-in price to be applied by storage agencies for unprocessed dried figs, the amount of production aid for dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Articles 3(3), 4(9) and 9(8) thereof, Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables (3), as amended by Regulation (EC) No 1491/97 (4), fixes the dates of the marketing years; Whereas Articles 3 and 4 of Regulation (EC) No 2201/96 set the criteria for fixing the minimum price and the amount of the production aid respectively; Whereas Articles 1 and 2 of Commission Regulation (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for produc- tion aid (5), as last amended by Regulation (EEC) No 2322/89 (6), define the categories of unprocessed dried figs and dried figs respectively for which the minimum price and the aid are fixed; whereas, therefore, the minimum price and production aid for the 1998/99 marketing year should be fixed; Whereas the criteria for fixing the price at which storage agencies but in dried figs are determined in Article 9(2)(a) of Regulation (EC) No 2201/96; whereas a single buying-in price equal to the minimum price reduced by 5 %, corresponding to category D as defined in Part I of Annex I to Regulation (EEC) No 1709/84 should be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Veget- ables, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year: (a) the minimum price referred to in Article 3 of Regula- tion (EC) No 2201/96 shall be ECU 85,326 per 100 kilograms net from the producer for unprocessed dried figs in category C; (b) the production aid referred to in Article 4 of that Regulation shall be ECU 27,757 per 100 kilograms net for dried figs in category C. Article 2 For the 1998/99 marketing year, the buying-in price referred to in Article 9(2) of Regulation (EC) No 2201/96 shall be ECU 62,265 per 100 kilograms net. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 29. (2) OJ L 303, 6. 11. 1997, p. 1. (3) OJ L 78, 20. 3. 1997, p. 14. (4) OJ L 202, 30. 7. 1997, p. 27. (5) OJ L 162, 20. 6. 1984, p. 8. (6) OJ L 220, 27. 9. 1989, p. 58.